TANNER, P. J.
This case is heard upon exceptions to the Blaster’s report disallowing the claims of William H. Grimes, Paul J. Grimes and Arthur M. Grimes.
We can not say that the Master erred in treating the claim of William H. Grimes on the $7500 note as not warranted, for the reason that the note was paid for hy the 98 shares of stock issued to said William H. Grimes. Neither can we say that the Master erred in treating the salary claim of William I-L Grimes as not allowable, for the reason that it was not earned.
We think, however, that the claims of Paul J. Grimes and Arthur M. Grimes for the balance of salaries not collected by them should be allowed. The salaries are not unreasonable and we do not think it should be considered that they were waived because not fully collected from a corporation that was trying to establish itself.
A decree may be entered in accordance herewith .